Opinion issued May 16, 2013




                                   In The
                              Court of Appeals
                                  For The
                       First District of Texas
                                ____________

                          NO. 01-12-01088-CV
                            ____________

                ALLSTATE TEXAS LLOYDS, Appellant

                                     V.

    WALTER GAFFNEY JR. A/N/F WALTER GAFFNEY III, Appellee



                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2010-80273



                      MEMORANDUM OPINION
      This is an appeal from a judgment signed August 30, 2012. On May 3, 2013,

the parties filed a joint motion to dismiss the appeal because they have entered into a

settlement agreement. See TEX. R. APP. P. 42.1. They also request that this Court

expedite issuance of the mandate.

      The motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2), 43.2(e). The Clerk is directed to issue mandate within 10 days of the

date of this opinion. See TEX. R. APP. P. 18.1. We dismiss any other pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                           2